Exhibit 10.2

 

FOURTH AMENDMENT (this “Fourth Amendment”), dated as of August 2, 2011, to the
Five-Year Secured Letter of Credit Facility Agreement dated as of March 12, 2007
(as amended by the First Amendment dated October 25, 2007, the Second Amendment
dated July 24, 2009 and the Third Amendment dated March 12, 2010 and as further
amended, supplemented amended and restated or otherwise modified from time to
time, the “Agreement”), among Validus Holdings, Ltd., a holding company
organized under the laws of Bermuda (the “Company”), Validus Reinsurance, Ltd.,
an insurance and reinsurance company organized under the law of Bermuda and a
wholly-owned subsidiary of the Company (“Validus Re”), the other Designated
Subsidiary Account Parties from time to time party thereto, the lenders from
time to time party thereto (each, a “Lender” and, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and Issuing Agent, Deutsche Bank AG New
York Branch, as Syndication Agent, and ING Bank N.V, London Branch, Calyon, The
Bank of New York and Wachovia Bank, National Association, as Documentation
Agents.

 

W I T N E S S E T H :

 

WHEREAS, the Company, Validus Re, the other Designated Subsidiary Account
Parties, the Lenders and the Administrative Agent are parties to the Agreement;

 

WHEREAS, the Company has requested that the Lenders agree to make certain
amendments and agree to certain other matters relating to the Agreement as set
forth herein; and

 

WHEREAS, the Lenders are willing to agree to such amendments and other matters
set forth below, in each case, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.                                DEFINITIONS.

 

1.1                                 Unless otherwise defined herein, capitalized
terms which are defined in the Agreement are used herein as therein defined.

 

SECTION 2.                                AMENDMENTS.

 

2.1                                 Amendments to Section 1.01 (Defined Terms).

 

(a)          The definitions of the following terms shall be added to Section
1.01 of the Agreement as follows in alphabetical order:

 

“Merger Financing” means Indebtedness of the Company or any Subsidiary permitted
to be incurred pursuant to Section 6.04, all or a portion of the proceeds of
which are used to consummate the Transatlantic Acquisition, and any amendment,
renewal, replacement, refinancing or restatement thereof.

 

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries the value of which (determined as required under clause (2)(i) of
the definition of “Indirectly Secured” set forth in Regulation U) represents not
more than 33% of the aggregate value (determined as required under clause (2)(i)
of the definition of “Indirectly Secured” set forth in Regulation U), on a
consolidated basis, of the property and assets of the Company and its

 

--------------------------------------------------------------------------------


 

Subsidiaries (excluding any Margin Stock) that is subject to the provisions of
Sections 6.02 and 6.03.

 

“Specified Amendments” means the amendments to the Agreement set forth on
Schedule 5.13.

 

“Transatlantic” means Transatlantic Holdings, Inc., a Delaware corporation.

 

“Transatlantic Acquisition” means the acquisition by the Company of at least a
majority of the outstanding shares of common stock of Transatlantic on a fully
diluted basis, whether pursuant to privately-negotiated or open market
purchases, tender offer, exchange offer, merger, consolidation, share swap or
other transaction, including, without limitation, pursuant to (a)(i) the
exchange offer commenced by the Company on July 25, 2011 as it may be amended,
supplemented or extended from time to time and (ii) a second-step merger of
Transatlantic with a wholly-owned subsidiary of the Company pursuant to the
General Corporation Law of the State of Delaware, as amended, pursuant to which
the Company will acquire all outstanding shares of Transatlantic common stock
that are not acquired in the exchange offer described in clause (i) above,
and/or (b) the terms of a definitive merger agreement or other business
combination agreement between the Company and Transatlantic.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

 

(b)         The definition of “Permitted Subsidiary Indebtedness” set forth in
Section 1.01 of the Agreement is hereby amended by (i) deleting the word “and”
at the end of clause (h) thereof, (ii) deleting the “.” at the end of clause (i)
thereof and substituting “;” in lieu thereof , (iii) inserting the words “, (j)
or (k)” immediately following the words “clauses (a) through (h)” set forth in
clause (i) thereof and (iv) adding the following new clauses (j) and (k)
immediately following clause (i) thereof:

 

“ (j) Indebtedness of Transatlantic or any subsidiary of Transatlantic existing
on the date of the consummation of the Transatlantic Acquisition and extensions,
renewals and replacements of any such Indebtedness, provided that such
extending, renewal or replacement Indebtedness (i) shall not be Indebtedness of
an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest and redemption premium payable by
the terms of such Indebtedness thereon and reasonable refinancing or renewal
fees, costs and expenses) and (iii) shall not have an earlier maturity date or
shorter weighted average life than the Indebtedness being extended, renewed or
replaced; and

 

(k)  upon provision of the Guarantee from Transatlantic described in Section
5.13, the Guarantee by Transatlantic of any Indebtedness of the Company or any
Subsidiary permitted to be incurred pursuant to Section 6.04”.

 

2.2                                 Amendment to Article V (Affirmative
Covenants).  Article V of the Agreement is hereby amended by adding the
following new Sections 5.12 and 5.13:

 

“SECTION 5.12. Consummation of Second-Step Merger.  In the event that any
privately-negotiated or open market purchase, tender offer, exchange offer,
merger, consolidation, share swap or other transaction results in the Company
owning less than all but more than a majority of the outstanding shares of
common stock of Transatlantic, the Company shall use commercially

 

2

--------------------------------------------------------------------------------


 

reasonable efforts to consummate a second-step merger of Transatlantic with a
wholly-owned subsidiary of the Company pursuant to the General Corporation Law
of the State of Delaware as promptly as practicable, subject to any Legal
Requirements.

 

SECTION 5.13  Transatlantic Guaranty. Upon the consummation of the Transatlantic
Acquisition, the Company shall cause Transatlantic to provide a guarantee of (x)
all obligations of the Company to the Guaranteed Creditors under this Agreement
and (y) all Guaranteed Obligations of each Designated Subsidiary Account Party
to the Guaranteed Creditors under this Agreement, in each case, on terms
substantially the same as Article IX so long as the providing of such guaranty
at such time is not prohibited by any material contract of Transatlantic or
applicable law or regulation and would not result in material adverse tax
consequences as reasonably determined by the Company and the Administrative
Agent. In the event that (and for so long as ) such guarantee referred to in
this Section 5.13 is not provided by Transatlantic upon consummation of the
Transatlantic Acquisition in accordance with the preceding sentence, the
Specified Amendments shall become immediately effective (and shall remain in
effect).”

 

2.3                                 Amendment to Section 6.02 (Consolidations,
Mergers and Sales of Assets).  Section 6.02 of the Agreement is hereby amended
by (i) inserting the following words immediately following the words “(each, a
“Disposition”)” in the second sentence thereof:

 

“(other than Unrestricted Margin Stock)”

 

; (ii) deleting the word “and” at the end of clause (a)(1) of the second
sentence thereof and substituting “,” in lieu thereof and (iii) adding the
following new clause (a)(3) immediately following clause (a)(2) of the second
sentence thereof:

 

“and (3) such dispositions by Transatlantic or any of its subsidiaries of any of
their respective properties or assets to Transatlantic or any of its other
subsidiaries”.

 

2.4                                 Amendment to Section 6.03 (Liens).  Section
6.03 of the Agreement is hereby amended by inserting the following words
immediately following the words “on any asset tangible or intangible” in the
second line thereof:

 

“(other than Unrestricted Margin Stock)”.

 

2.5                                 Amendment to Section 6.12 (Limitation on
Certain Restrictions on Subsidiaries). Section 6.12 of the Agreement is hereby
amended by adding the following immediately following the words “Sections 6.03
and 6.04” in clause (xiv) thereof:

 

“or under any Merger Financing, in each case,”

 

2.6                                 Amendment to Section 6.16 (Investments,
Loans, Advances and Guarantees).  Section 6.16 of the Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (h) thereof, (ii)
deleting the period at the end of clause (i) thereof and substituting “; and” in
lieu thereof and (iii) adding the following new clause (j) immediately following
clause (i) thereof:

 

“(j)  the purchase and ownership by the Company of no less than a majority of
the common stock of Transatlantic pursuant to the Transatlantic Acquisition.”

 

3

--------------------------------------------------------------------------------


 

2.7                                 Amendment to Section 7.04 (Default under
other Agreements).  Section 7.04 of the Agreement is hereby amended by (i)
inserting the following words immediately following the words “the effect of
which default or other event or condition” in clause (a)(ii) thereof:

 

“(other than any such default, event or condition arising solely out of the
violation by the Company or any of its Subsidiaries of any covenant or agreement
in any way restricting the Company, or any such Subsidiary’s, right or ability
to sell, pledge or otherwise dispose of Unrestricted Margin Stock)”

 

and (ii) deleting clause (c) thereof in its entirety and substituting in lieu
thereof the following new clause (c):

 

“(c) Indebtedness of one or more of the Persons listed in clause (a) above in
excess of $50,000,000 shall be declared to be due and payable or required to be
prepaid (other than (x) by a regularly scheduled required prepayment or as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default) or (y) to the extent solely as a result of the violation by
the Company or any of its Subsidiaries of any covenant or agreement in any way
restricting the Company, or any such Subsidiary’s, right or ability to sell,
pledge or otherwise dispose of Unrestricted Margin Stock) prior to the scheduled
maturity thereof; or”

 

2.8                                 New Schedule to the Agreement.  The
Agreement is hereby amended by adding Schedule 5.13 (Specified Amendments)
attached hereto as Annex A.

 

SECTION 3.                                CONDITIONS PRECEDENT.  This Fourth
Amendment shall become effective on the date (the “Fourth Amendment Effective
Date”) on which all of the following conditions have been satisfied or waived:

 

(a)                                  Execution and Delivery.  The Administrative
Agent shall have received counterparts of this Fourth Amendment duly executed by
(i) the Company, Validus Re, and each other Designated Subsidiary Account Party
and (ii) the Required Lenders.

 

(b)                                 No Default.  Both prior to and after giving
effect to this Fourth Amendment, no Default or Event of Default shall have
occurred and be continuing on the Fourth Amendment Effective Date.

 

(c)                                  Representations and Warranties.  As of the
Fourth Amendment Effective Date (both prior to and after giving effect to this
Fourth Amendment) all representations and warranties contained in Section 4
shall be true and correct in all material respects.

 

(d)                                 Fees and Expenses.  The Administrative Agent
shall have received all invoiced fees and accrued expenses of the Administrative
Agent required to be paid by the Company in connection with this Fourth
Amendment and all fees described in Section 5(a) below.

 

SECTION 4.                                REPRESENTATIONS AND WARRANTIES.  Each
Account Party hereby represents and warrants to the Lenders that as of the
Fourth Amendment Effective Date and after giving effect hereto:

 

(a)                                  this Fourth Amendment has been duly
authorized, executed and delivered by such Account Party, and each of this
Fourth Amendment and the Agreement (as amended hereby)

 

4

--------------------------------------------------------------------------------


 

constitute such Account Party’s legal, valid and binding obligation, enforceable
against it in accordance with its terms,

 

(b)                                 no Default or Event of Default has occurred
and is continuing,

 

(c)                                  all representations and warranties of such
Account Party contained in the Agreement (as amended hereby) and the other
Credit Documents (excluding those set forth in Section 3.09(b) of the Agreement)
are true and correct in all material respects on and as of the date hereof with
the same effect as though such representations and warranties were being made on
the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
and

 

(d)                                 Validus Re and IPCRe Limited and each other
Significant Insurance Subsidiary that is material to the Company and its
Subsidiaries, taken as a whole (other than Talbot Insurance (Bermuda), Ltd., an
unrated Subsidiary that exclusively writes related party business within the
group comprising the Company and its Subsidiaries), has in effect a current
financial strength rating of no less than “A-” from A.M. Best Company, Inc. (or
its successor) to the extent rated by A.M. Best Company, Inc.

 

SECTION 5.                                FEES AND EXPENSES. (a)  The Account
Parties agree to pay the Administrative Agent for the account of each Lender
that consents to this Fourth Amendment on or prior to 5:00 p.m., New York time,
August 2, 2011, a fee equal to 0.125% of such Lender’s Commitment on the Fourth
Amendment Effective Date, such fee to be earned and payable on the Fourth
Amendment Effective Date.

 

(b)  The Account Parties agree to pay and reimburse the Administrative Agent
(and its applicable affiliates) for its fees and reasonable and documented
out-of-pocket expenses in connection with this Fourth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including the reasonable fees, charges and disbursements of counsel.

 

SECTION 6.                                CONTINUING EFFECT.  Any reference to
the “Agreement” in the Agreement, the Credit Documents or any related documents
shall be deemed to be a reference to the Agreement as amended by this Fourth
Amendment.  Except as expressly set forth herein, this Fourth Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Account
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Agreement or any other Credit Document in similar or different
circumstances.  This Fourth Amendment shall apply and be effective only with
respect to the provisions of the Agreement specifically referred to herein. 
This Fourth Amendment shall constitute a Credit Document. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Agreement, the other Credit
Documents and applicable law and/or equity.  All representations and warranties
made by each Account Party herein shall be deemed made under the Agreement with
the same force and effect as if set forth in full therein. On and after the
Fourth Amendment Effective Date, any reference to the Agreement contained in the
Agreement or any Credit Documents shall mean the Agreement as modified hereby.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.                                GOVERNING LAW.  THIS FOURTH AMENDMENT,
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 8.                                SUCCESSORS AND ASSIGNS.  This Fourth
Amendment shall be binding upon and inure to the benefit of the Company, the
Designated Subsidiary Account Parties, the Administrative Agent, and the
Lenders, and each of their respective successors and assigns, and shall not
inure to the benefit of any third parties.  The execution and delivery of this
Fourth Amendment by any Lender prior to the Fourth Amendment Effective Date
shall be binding upon its successors and assigns and shall be effective as to
any loans or Commitments assigned to it after such execution and delivery.

 

SECTION 9.                                ENTIRE AGREEMENT.  This Fourth
Amendment, the Agreement and the other Credit Documents represent the entire
agreement of the Company, the Designated Subsidiary Account Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein, in the Agreement or
the other Credit Documents.

 

SECTION 10.                          COUNTERPARTS.  This Fourth Amendment may be
executed by the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Fourth Amendment may be
delivered by facsimile transmission or other electronic imaging means of the
relevant executed signature page hereof.

 

SECTION 11.                          HEADINGS.  Section headings used in this
Fourth Amendment are for convenience of reference only, are not part of this
Fourth Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Fourth Amendment.

 

SECTION 12.                          SEVERABILITY.  Any provision of this Fourth
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

 

 

VALIDUS HOLDINGS, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. (Jeff) Consolino

 

 

Name:

Joseph E. (Jeff) Consolino

 

 

Title:

Chief Financial Officer and President

 

 

 

 

 

 

 

 

 

VALIDUS REINSURANCE, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. (Jeff) Consolino

 

 

Name:

Joseph E. (Jeff) Consolino

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually, as a Lender, as Administrative Agent
and as Sole Issuing Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Murray

 

 

Name:

Michael E. Murray

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

Credit Agricole Corporate & Investment Bank

 

Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Kornberger

 

 

Name:

Charles Kornberger

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Frank Tatulli

 

 

Name:

Frank Tatulli

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., LONDON BRANCH

 

Lender

 

 

 

 

 

 

 

By:

/s/ N. Sinclair

 

 

Name:

N. Sinclair

 

 

Title:

Director

 

 

 

 

 

By:

/s/ I. Taylor

 

 

Name:

I. Taylor

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

Lender

 

 

 

 

 

 

 

By:

/s/ Chatphet Saipetch

 

 

Name:

Chatphet Saipetch

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association

 

Lender

 

 

 

 

 

 

 

By:

/s/ Jody Feldman

 

 

Name:

Jody Feldman

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

Lender

 

 

 

 

 

 

 

By:

/s/ Marguerite Lebon

 

 

Name:

Marguerite Lebon

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Albanese

 

 

Name:

Michael Albanese

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia

 

Lender

 

 

 

 

 

 

 

By:

/s/ David Schwartzbard

 

 

Name:

David Schwartzbard

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.

 

Lender

 

 

 

 

 

 

 

By:

/s/ Robert G. McGill Jr.

 

 

Name:

Robert G. McGill Jr.

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch

 

Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name:

Joselin Fernandes

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon

 

Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Pensari

 

 

Name:

Michael Pensari

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

 

The Royal Bank of Scotland N.V.

 

Lender

 

 

 

 

 

 

 

 

 

By:

/s/ George Urban

 

 

Name:

George Urban

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Annex A

 

Specified Amendments

 

1.  Amendment to Section 1.01 (Defined Terms).  The definitions of the following
terms shall be added to Section 1.01 of the Agreement as follows in alphabetical
order:

 

“Qualified Capital and Surplus” means, as of any date of determination, the
capital and surplus of Validus Re as at such date, as the same would be reported
on statutory financial statements prepared in accordance with the applicable
regulatory requirements, but excluding (i) any treasury stock and (ii) the
amount of the effects of Financial Accounting Statement No. 115 (which, after
adoption of Financial Accounting Statements Nos. 157 and 159 has been measured
as the difference between investments carried at estimated fair value and
investments carried at amortized cost).

 

“Transatlantic Investments” shall have the meaning set forth in Section 6.16.

 

2.  Amendment to Section 5.01(Information Covenants).  Section 5.01 of the
Agreement is hereby amended by (i) inserting “(i)” immediately before the first
sentence of clause (b) thereof, (ii) deleting the period at the end of clause
(b) thereof and substituting in lieu thereof the following:

 

“and (ii)  as soon as available and in any event within 60 days after the close
of each quarterly accounting period in each fiscal year of the Company, balance
sheets of Validus Re as at the end of such period and the related statements of
income, changes in shareholders’ equity and cash flows of Validus Re for such
period and (in the case of the second, third and fourth quarterly periods) for
the period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of the
Company as presenting fairly in all material respects, in accordance with GAAP,
the information contained therein, subject to changes resulting from normal
year-end audit adjustments and the absence of full footnote disclosure.”

 

and (iii)  deleting the words “Sections 6.10 and 6.11” in clause (c) thereof and
substituting in lieu thereof the words “Sections 6.10, 6.11 and 6.17”.

 

3.  Amendment to Section 6.16 (Investments, Loans, Advances, Guarantees). 
Section 6.16 of the Agreement is hereby amended by inserting the following
sentence at the end thereof:

 

“Notwithstanding the foregoing, or anything to the contrary contained herein, in
no event shall the aggregate amount of Investments (the “Transatlantic
Investments”) made by the Company and its Subsidiaries (other than Transatlantic
and any of its subsidiaries) in Transatlantic and its subsidiaries (other than
the acquisition of common stock of Transatlantic by the Company pursuant to the
Transatlantic Acquisition) exceed the greater of (x) $100,000,000 and (y) 1.50%
of Consolidated Net Worth as of the date of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b), as applicable.  For the avoidance
of doubt, “Transatlantic Investments” shall not include intra-company insurance
and reinsurance transactions in the ordinary course of business (in the
reasonable determination of the Company) for insurance and reinsurance companies
of the same or similar size in the same or similar lines of business.”

 

--------------------------------------------------------------------------------


 

4.  Amendments to Article VI (Negative Covenants).  Article VI of the Agreement
is hereby amended by inserting the following new Section 6.17 at the end
thereof:

 

“SECTION 6.17 Minimum Capital and Surplus.  The Company will not permit the
Qualified Capital and Surplus of Validus Re at any time to be less than
$2,451,837,960.”

 

--------------------------------------------------------------------------------